DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.
 
Claim Objections
Claim 16 is objected to because of the following informalities:  Claim 16 recites “a aspiration inlet” in lines 2-3 which should read “an aspiration inlet”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the aspiration channel” and “the washing channel” in line 28. It is unclear as to which of the at least one aspiration channel(s) and/or the at least one washing channel(s) is intended to be claimed. For the purpose of examination, the limitations have been interpreted to read “the at least one aspiration channel” and “the at least one washing channel”.
 Claim 16 recites “the aspiration channel” in line 2 and “the washing channel” in line 3. It is unclear as to which of the at least one aspiration channel(s) and/or the at least one washing channel(s) is intended to be claimed. For the purpose of examination, the limitations have been interpreted to read “the at least one aspiration channel” and “the at least one washing channel”.
Claim 16 recites the limitation "the washing inlet" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakky et al. (US 5,312,399) in view of Weber et al. (US 2012/0209167 A1) in view of Carlson et al. (US 5,569,254) in view of Chin et al. (US 2009/0062872 A1).
Regarding claim 10, Hakky discloses a device (apparatus 20; fig. 1) that may be used in an application of laparoscopic cyst hydatid operations (as resectoscopes are sized to fit within an abdomen), wherein the laparoscopic device (20) provides a simultaneous performance of a washing procedure, a breaking procedure and an aspirating procedure of an operation area (as the apparatus irrigates, cuts and suctions 
Hakky fails to disclose the at least one drive unit emitting warning sounds when in operation, wherein the at least one blade shaft is provided in a middle of the at least one shaft between the at least one washing channel and the at least one aspiration channel, and the at least one blade shaft, the at least one washing channel and the at least one aspiration channel each independently extend along a longitudinal axis of the at least one shaft, wherein the at least one aspiration channel is wider than the at least one washing channel.
However, Weber teaches a laparoscopic medical device ([0009]) with a motor (vibration motor 59) that emits an audio indicator that has a safe or positive indicator wherein it is silent during the normal or safe position and could emit a second indicator for example an aural signal or warning when a sharpened tip (12) extends beyond the blunt end (42; [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one drive unit of Hakky to emit warning sounds for the operation state of the drive unit as taught by Weber in order to effectively let the operator known when the motor and blade unit have been turned off safely.
Modified Hakky fails to disclose wherein the at least one blade shaft is provided in a middle of the at least one shaft between the at least one washing channel and the at least one aspiration channel, and the at least one blade shaft, the at least one washing channel and the at least one aspiration channel each independently extend 
However, Carlson teaches a device (surgical tool 11) for resection comprising a device body (35, 37), at least one shaft (tube 51), at least one washing channel (flow tube 99), at least one aspiration channel (flow tube 98; fig. 4), and at least one blade shaft (shank 45), wherein the at least one blade shaft (45) is provided in a middle of the at least one shaft (51) between the at least one washing channel (99) and the at least one aspiration channel (98; fig. 4), and the at least one blade shaft (45), the at least one washing channel (99) and the at least one aspiration channel (98) each independently extend along a longitudinal axis of the at least one shaft (fig. 4; columns 4-5, lines 60-67, 1-3).
Chin teaches at least one shaft (166) with multiple channels (170, 172, 174, 176; fig. 9) that each independently extend along a longitudinal axis of the at least one shaft (166), the channels include at least one washing channel (irrigation port 170) and at least one aspiration channel (aspiration port 172; [0099]), wherein the at least one aspiration channel (172) is wider than the at least one washing channel (170; fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Hakky such that the at least one blade shaft is provided in a middle of the at least one shaft between the at least one washing channel and the at least one aspiration channel, and the at least one blade shaft, the at least one washing channel and the at least one aspiration channel each independently extend along a longitudinal axis of the at least one shaft in light of the teachings of Carlson. For example, the balance rod 172 of Hakky could be replaced 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the at least one aspiration channel of modified Hakky to be wider than the at least one washing channel in light of the teachings of Chin. For example, shaping the aspiration port of modified Hakky to fill the space between slot 150 and slot 104 of fig. 6 such that it is wider than the washing channel (50). Doing so would allow lager sections of tissue to be suctioned through the aspiration channel and reduce clogging between the different channels.
Regarding claim 11, Hakky substantially discloses the invention as claimed and further discloses the at least one shaft (26) has a length of 203.9 mm (8 inches; column 6, lines 59-63). 
However, Hakky does not expressly disclose the at least one shaft having a diameter of 9.5 -11.5 mm and a length of 250 - 350 mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to cause the shaft of modified Hakky to have a diameter of 9.5 -11.5 mm and a length of 250 - 350 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 
Regarding claim 12, Hakky substantially discloses the invention as claimed and further discloses at least one coupling (any parts of instrument 22 not previously noted that connect shaft 26 to motor 37; fig. 1) providing a connection between the at least one shaft and the at least one drive unit (37; column 7, lines 10-12).
Regarding claim 13, Hakky substantially discloses the invention as claimed and further discloses the blade unit (cutter 42 including blades 130, 132) is prepared in various forms (as they include leading cutting edges 134 that are not co-planar; column 9, lines 10-18) to respond to different needs of the breaking procedure to provide a breaking of a hydatid cyst (as the blades may be rotated between 10,000 to 50,000 RPM, which would break a hydatid cyst; column 9, lines 66-67).
Regarding claim 14, Hakky substantially discloses the invention as claimed and further discloses the concave slot (concave open distal end 34) prevents the blade unit (42) to touch a wall in a cyst pouch during a breaking process because it is designed with a concave inner structure (as the portion of shaft 26 below the concave slot prevents the cutter 42 from touching tissue; fig. 1).

Regarding claim 16, Hakky substantially discloses the invention as claimed and further discloses wherein the at least one shaft (26) is connected to the device body (22) by a separator (collar 66), the at least one aspiration channel is connected to a aspiration inlet (coupling 70) within a structure of the separator (66; fig. 4), the washing channel (50) is connected to a washing inlet (proximal port of 50 within 66 that connects to coupling 100) within the structure of the separator (66; figs. 1, 2, 4), and the separator (66) is detachable from the device body (via locking mechanism 32 which releasably secures the collar 66 to the frame 28; column 7, lines 10-12).

Response to Arguments
Applicant’s arguments with respect to claim(s) 10-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771